10/20/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0118


                                       DA 20-0118
                                                                  F1L7
STATE OF MONTANA,                                                 OCT 20 ,u20
                                                               BOVVerl Gree. -
             Plaintiff and Appellee,                         Clerk of Supreme
                                                                State of Montana


       v.                                                          ORDER

TERENCE R.PASSMORE,

             Defendant and Appellant.



      Appellant has filed a motion for a 90-day extension of time to file his opening, brief
in the referenced matter.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
February 16, 2021, within which to file his opening brief.
       No further extensions will be granted.
      DATED this Zlzinay of October, 2020.
                                                For the Court,



                                                By           (-41
                                                                1
                                                                1
                                                               Chief Justice